MacLean, J.
The action was for wrongful detention of personal property, and the answer a general denial.
The plaintiffs brought replexdn fqr goods which-they had sold and 'delivered"to -ene'Mandel, just previous to Mandel’s failure. .The goods were found in the "possession of .the defendant* who claimed to have bought them acting for another person, "one Eetterer, who testified that he had purchased and paid value for the goods,"in which statement hq was corroborated by the testimony of 'the defendant’s counsel apd clerk. This evidence* tending to show property" in a stranger and connecting the defendant himself therewith, béing in nowise contradicted or discredited, requires *545the reversal of the judgment. Gerber v. Monie, 56 Barb. 652; Stowell v. Otis, 71 N. Y. 36.
Freedman, P. J., concurs; Leventritt, J., concurs 'in result.
Judgment reversed and new trial ordered, with costs to appellant to abide event.